Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
Claim 1 has been examined in this application. This communication is the first action on the merits.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Claim 1 is directed towards a system, thus meeting the Step 1 eligibility criterion. The claim does recite the abstract concept of a commercial interaction – i.e. sales activities or behaviors/business relations, wherein a commercial interaction represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include based on a transaction request from a sending client, establish network communications with an originating exchange and a destination exchange/ transmit and receive communications with the 
This judicial exception is not integrated into a practical application.  Claim 1 includes the additional elements of a network communication interface, processor(s), first and second exchange account adapters, and transmitting/receiving asynchronously. This judicial exception is not integrated into a practical application because the adapters represent generic computing elements – i.e. they are defined by the Applicant in the Specification as computer programs-, and the processor(s)/network communication interface represent generic computing elements; transmitting and receive data asynchronously does no more than apply or link the use of the judicial exception to a particular technological environment/field of use. The claim is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, as noted above, the processor(s)/network communication interface/adapters represent generic computing elements that perform the respective claimed limitations; they are recited at a high level of generality. Generic computers performing generic functions, do not amount to significantly more than the abstract idea.  Transmitting and receive data asynchronously does no more than apply or link the use of the judicial exception to a particular technological environment/field of use. The additional elements, alone, or in combination, do not improve the functioning of the computing device or another technology/technical field, nor do they 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 includes the limitation of “non-errant messages”, which is unclear and indefinite, therefore rendering the metes and bounds of the claims unclear and indefinite. It is unclear what a non-errant message represents, and how to ascertain the difference or boundaries between an errant message and a non-errant message. Appropriate correction is required. For examination purposes, Examiner will consider the limitation of a “non-errant message” as “a message”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Leung et al. (20090248574) .
As per Claim 1, Leung discloses:
a network communication interface to communicate, over one or more networks, with computing systems of exchanges each implementing conversions between a home value medium and a digital currency;  one or more processors;    (peer to peer exchanges that communicate over one or more networks – at least fig3 and associated text, abstract, para 15-16, 29, 37-38, 24, 27, 42)
a memory storing instructions that, when executed by the one or more processors, cause the computing system to: based on a transaction request from a sending client, establish network communications with an originating exchange and a destination exchange;    (at least abstract, para 24, 27, 42, 56,80)
transmit and receive communications asynchronously with the originating exchange and the destination exchange by: initiating a first exchange account adapter to receive and filter communications from the originating exchange, wherein the first exchange account adapter publishes non-errant messages from the originating exchange to an event feed;    (the “adapters” are described in the Specification as computer programs – i.e. software. The “event feed”, in its broadest reasonable interpretation, represents gathered data that is stored. Data is received from the originating source, and 
initiating a second exchange account adapter to receive and filter communications from the destination exchange, wherein the second exchange account adapter publishes non- errant messages from the destination exchange to the event feed; (the “adapters” are described in the Specification as computer programs – i.e. software. Data is received from the destination source, and stored/processed on the currency exchange server, the currency exchange server being construed as an “event feed” – at least fig3 and associated text, para 29, 53-54, 64)
the computing system executes exchange management logic to monitor the event feed and communicate with the originating and destination exchanges based at least in part on information published to the event feed by the first and second exchange account adapters.    (the currency exchange server – i.e. the “event feed” – processes the stored data, and communicates with the source and destination sources based at least in part on the information that is stored/processed – at least fig3 and associated text,  para 29, 53-54, 64)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Calo et al. (20020087454). It describes electronically routing transaction orders to execute affiliates and foreign exchange.
Castinado et al. (20200111086). It describes a method that allows for dynamically currency conversion.
Olsen et al. (20020156718). It describes a currency trading system and method, that allows for currency exchange trading.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandru Cirnu whose telephone number is (571) 272-7775.  The examiner can normally be reached on 8:00 AM - 5:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3681
11/18/2021